Case: 21-50858     Document: 00516427300        Page: 1    Date Filed: 08/10/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 10, 2022
                                 No. 21-50858
                                                                     Lyle W. Cayce
                                                                          Clerk

   Maria Ramirez, as Representative of the Estate and Statutory Death
   Beneficiary of Daniel Antonio Ramirez; Pedro Ramirez, as Representative
   of the Estate and Statutory Death Beneficiary of Daniel Antonio Ramirez,

                                                          Plaintiffs—Appellees,

                                     versus

   Ruben Escajeda, Jr.,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:17-CV-193


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         Rushing to the scene of an ongoing suicide, El Paso Police Officer
   Ruben Escajeda, Jr., found Daniel Ramirez in the process of hanging himself
   from a basketball hoop. But it was dark, Escajeda was afraid Daniel might
   have a weapon, and Daniel did not respond to Escajeda’s orders to show his
   hands. So Escajeda tased Daniel once, took down his body, and performed
   CPR. To no avail. Daniel soon after died in the emergency room from the
Case: 21-50858      Document: 00516427300            Page: 2    Date Filed: 08/10/2022




                                      No. 21-50858


   hanging. His parents sued Escajeda for using excessive force, the district
   court denied qualified immunity, and Escajeda appealed.
          The evidence is conflicting on whether the tasing contributed to
   Daniel’s death. We therefore lack jurisdiction to weigh Escajeda’s argument
   that the sole expert medical opinion ruled out tasing as a cause of death. We
   do have jurisdiction, however, to consider whether Escajeda’s conduct
   violated clearly established law. It did not. The district court and the plaintiffs
   rely on our cases holding that officers may not use force against arrestees who
   are already subdued and in police custody. This case is markedly different.
   The reason Escajeda tased Daniel was that he was not in custody and Escajeda
   was afraid he might have a weapon. Even if that fear turned out to be
   groundless—something we cannot decide here—Escajeda still did not
   transgress any clearly established law.
          We therefore reverse the district court’s decision and render
   judgment granting Escajeda qualified immunity.

                                           I.

          Around 10:36 p.m. on June 23, 2015, Maria Ramirez called 9-1-1 to
   report that her 30-year-old son Daniel was preparing to hang himself from
   the basketball hoop in their back yard. Dispatch informed the El Paso Police
   Department of a suicide in progress. Neither Maria’s call nor the dispatch
   stated that Daniel had a weapon. El Paso Police Officer Ruben Escajeda, Jr.,
   received the dispatch and rushed to the house.




                                           2
Case: 21-50858        Document: 00516427300              Page: 3       Date Filed: 08/10/2022




                                          No. 21-50858


           When Escajeda arrived minutes later, at 10:40 p.m., he found the
   lights off. 1 He became concerned, asking himself “Why [was] the house so
   dark, inside and . . . outside?” Without announcing his presence, he
   proceeded to the back yard, gun drawn. He decided not to wait for other
   officers because he felt “urgency to prevent a suicide.” Scanning with his
   flashlight, Escajeda saw Daniel standing on his tiptoes with a rope around his
   neck connected to a basketball hoop. Daniel was staring forward with his
   hands clenching the rope around his neck.
           Concerned he could be walking into an “ambush,” Escajeda
   repeatedly ordered Daniel to show his hands to ensure he had no weapon.
   Daniel’s hands stayed around the rope. So, Escajeda holstered his gun,
   moved closer, and tased Daniel in the abdomen for five seconds. 2 Daniel’s
   body tensed and Escajeda saw Daniel’s fists squeeze harder and heard a
   “crunch” or “gargle.” Escajeda then removed the rope from around
   Daniel’s neck and lowered him to the ground. He administered CPR on
   Daniel and felt a faint pulse in his neck. Other officers arrived seconds later
   and assisted Escajeda with CPR. Paramedics arrived soon after and took
   Daniel to a nearby emergency room where he was pronounced dead at 11:24
   p.m. An autopsy concluded Daniel’s death was caused by hanging.
           Daniel’s parents sued Escajeda under 42 U.S.C. § 1983 alleging the
   tasing constituted excessive force in violation of their son’s Fourth and




           1
              The plaintiffs contend there was “sufficient lighting conditions for Escajeda to
   observe Daniel” but do not otherwise dispute that the lights were off and that Escajeda had
   to use a flashlight.
           2
             Escajeda maintains he did not wait the full five-second taser cycle before
   attempting to rescue Daniel. For purposes of this appeal, however, we accept the plaintiffs’
   claim that Daniel was tased for five seconds.




                                                3
Case: 21-50858         Document: 00516427300               Page: 4      Date Filed: 08/10/2022




                                          No. 21-50858


   Fourteenth Amendment rights. 3 Escajeda invoked qualified immunity 4 and
   moved for summary judgment. 5
           The district court denied his motion. As to the first qualified immunity
   prong, the court found two material fact disputes that precluded it from
   deciding whether Escajeda used constitutionally excessive force, namely
   (1) whether the tasing contributed to Daniel’s death, and (2) whether the
   tasing was unreasonable under the circumstances. As to the second prong,
   the court concluded it was clearly established at the time of the incident that
   “officers may not use a taser against a subdued person who neither
   committed any crime nor who resisted the officers’ authority.” Escajeda
   timely appealed.

                                                II.

           We review the district court’s denial of summary judgment based on
   qualified immunity de novo. Walsh v. Hodge, 975 F.3d 475, 481 (5th Cir. 2020).


           3
            They also sued the City of El Paso for municipal liability, but those claims are not
   before us.
           4
             We disagree with the plaintiffs that Escajeda failed to properly raise qualified
   immunity in the district court. Escajeda first raised qualified immunity in a motion to
   dismiss. Having done so, the burden shifted to the plaintiffs to “show that the defense is
   not available.” King v. Handorf, 821 F.3d 650, 653 (5th Cir. 2016) (internal quotation marks
   and citation omitted). So it is of no moment that Escajeda also raised the defense in his
   reply in support of summary judgment. And, in any event, the district court reached and
   decided qualified immunity. The issue has therefore been preserved. See Keelan v. Majesco
   Software, Inc., 407 F.3d 332, 339–40 (5th Cir. 2005) (“An argument must be raised to such
   a degree that the district court has an opportunity to rule on it.”) (internal quotation marks
   and citation omitted)).
           5
            Escajeda previously moved to dismiss under Rule 12(b)(6), invoking qualified
   immunity and arguing the plaintiffs had failed to state a plausible claim. The district court
   denied his motion. Escajeda appealed but did not brief his qualified immunity arguments.
   Our court dismissed the appeal for lack of jurisdiction. Ramirez v. Escajeda, 921 F.3d 497,
   500–01 (5th Cir. 2019).




                                                 4
Case: 21-50858      Document: 00516427300           Page: 5    Date Filed: 08/10/2022




                                     No. 21-50858


   Summary judgment is warranted when “the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.” Fed. R. Civ. P. 56(a). “However, a good-faith
   assertion of qualified immunity alters the usual summary judgment burden of
   proof, shifting it to the plaintiff to show that the defense is not available.”
   Garcia v. Blevins, 957 F.3d 596, 600 (5th Cir. 2020) (quotation omitted).
          On an interlocutory appeal invoking qualified immunity, we consider
   “only whether the district court erred in assessing the legal significance of
   the conduct that [it] deemed sufficiently supported for purposes of summary
   judgment.” Keller v. Fleming, 952 F.3d 216, 220 (5th Cir. 2020) (quoting
   Kinney v. Weaver, 367 F.3d 337, 348 (5th Cir. 2004) (en banc)). “[W]e lack
   jurisdiction to review the district court’s decision that a genuine issue of fact
   exists.” Ramirez v. Martinez, 716 F.3d 369, 373 (5th Cir. 2013). “[W]e accept
   the [plaintiff’s] version of the facts as true.” Juarez v. Aguilar, 666 F.3d 325,
   332 (5th Cir. 2011) (quoting Kinney, 367 F.3d at 348).

                                         III.

          Qualified immunity shields an officer from liability if his “conduct
   does not violate clearly established statutory or constitutional rights of which
   a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,
   231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To
   overcome qualified immunity, the plaintiffs must show that Escajeda
   (1) violated a constitutional right and (2) that “the right at issue was ‘clearly
   established’ at the time of [the] alleged misconduct.” Id. at 232 (quotation
   omitted). Courts have discretion to address either or both prongs. Id. at 236.




                                          5
Case: 21-50858          Document: 00516427300             Page: 6       Date Filed: 08/10/2022




                                          No. 21-50858


                                               A.

           Escajeda argues for reversal on prong one because the plaintiffs failed
   to show the tasing caused Daniel’s death. We lack jurisdiction to consider
   this issue, however, because the district court found causation subject to a
   genuine fact dispute.
           “To establish a claim of excessive force under the Fourth
   Amendment, plaintiffs must demonstrate: ‘(1) injury, (2) which resulted
   directly and only from a use of force that was clearly excessive, and (3) the
   excessiveness of which was clearly unreasonable.’” Solis v. Serrett, 31 F.4th
   975, 981 (5th Cir. 2022) (quoting Trammell v. Fruge, 868 F.3d 332, 340 (5th
   Cir. 2017)). The district court found conflicting evidence as to the second
   part of this test. 6 In the opinion of Escajeda’s medical expert, Dr. Mario
   Rascon, 7 Daniel died solely by hanging and the tasing did not contribute to
   his injuries. But the plaintiffs’ expert in biomechanical engineering, Dr.
   Victoria Ngai, 8 opined that the taser “set off forces and motions” that could
   have caused the kinds of neck injuries Daniel suffered. The court thus found
   a “genuine dispute of material fact as to whether Escajeda’s use of force
   caused [Daniel’s] death.”



           6
             The court also found a fact dispute as to the third part, namely whether Escajeda
   reasonably believed Daniel posed a threat given Escajeda’s “misapprehension of the
   dispatch that there was ‘a suicidal suspect with a weapon.’” Escajeda does not contest that
   issue on appeal and has therefore abandoned it. Cinel v. Connick, 15 F.3d 1338, 1345 (5th
   Cir. 1994).
           7
               Dr. Rascon was the coroner who performed Daniel’s autopsy.
           8
             The district court allowed Dr. Ngai to testify as a biomechanical engineer
   regarding whether “the energy, forces, and motions” involved in the tasing were
   “sufficient to have caused the type of injuries” Daniel suffered. But the court did not allow
   Dr. Ngai to testify that the tasing caused Daniel’s “specific diagnosed injuries” because
   she was “not a qualified medical doctor.”




                                                6
Case: 21-50858      Document: 00516427300          Page: 7    Date Filed: 08/10/2022




                                    No. 21-50858


          On interlocutory appeal of the denial of qualified immunity, “we lack
   the authority to review the district court’s decision that a genuine factual
   dispute exists.” Hogan v. Cunningham, 722 F.3d 725, 731 (5th Cir. 2013)
   (citing Kinney, 367 F.3d at 348); see, e.g., Maldonado v. Rodriguez, 932 F.3d
   388, 396–97 (5th Cir. 2019). To be sure, we may review whether fact disputes
   are material to the underlying constitutional issue. See Melton v. Phillips, 875
   F.3d 256, 261 (5th Cir. 2017) (en banc) (citation omitted). But Escajeda does
   not challenge the materiality of any fact dispute, instead arguing “the entirety
   of the issue in this matter is whether [Daniel] was already dead or whether
   Officer Escajeda killed him by deploying his taser.” We therefore lack
   jurisdiction to review the district court’s prong one decision.

                                         B.

          Escajeda next argues that, fact disputes aside, he is still entitled to
   qualified immunity because his use of force did not violate any clearly
   established constitutional right. We agree.
          “The clearly established inquiry is demanding, especially in claims for
   excessive force.” Harmon v. City of Arlington, 16 F.4th 1159, 1167 (5th Cir.
   2021) (citing Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019)).
   Excessive force cases often involve officers’ “mak[ing] split-second
   decisions” and “[t]he results depend ‘very much on the facts of each case.’”
   Id. at 1166 (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per
   curiam)); see Plumhoff v. Rickard, 572 U.S. 765, 774 (2014) (observing
   “officers are often forced to make split-second judgments—in circumstances
   that are tense, uncertain, and rapidly evolving—about the amount of force
   that is necessary in a particular situation” (quoting Graham v. Connor, 490
   U.S. 386, 396–97 (1989))). This means existing precedent must “squarely
   govern the specific facts at issue, such that only someone who is plainly
   incompetent or who knowingly violates the law would have behaved as the




                                          7
Case: 21-50858        Document: 00516427300           Page: 8     Date Filed: 08/10/2022




                                       No. 21-50858


   official did.” Joseph ex rel. Est. of Joseph v. Bartlett, 981 F.3d 319, 332 (5th Cir.
   2020) (cleaned up). For the same reason, courts must “frame the
   constitutional question with specificity and granularity,” Morrow, 917 F.3d at
   874–75, rather than “at a high level of generality,” Ashcroft v. al-Kidd, 563
   U.S. 731, 742 (2011). An officer can be stripped of qualified immunity only
   when “the violative nature of the particular conduct is clearly
   established . . . in light of the specific context of the case, not as a broad
   general proposition.” Mullenix v. Luna, 577 U.S. 7, 12 (2015) (per curiam)
   (internal quotation marks and citations omitted). In sum, controlling
   precedent must have placed the question “beyond debate,” with “the right’s
   contours . . . sufficiently definite that any reasonable official in the [officer’s]
   shoes would have understood that he was violating it.” Plumhoff, 572 U.S. at
   778–79 (quoting al-Kidd, 563 U.S. at 741).
          In denying Escajeda qualified immunity, the district court reasoned it
   was clearly established “that officers may not use a taser against a subdued
   person who neither committed any crime nor who resisted the officers’
   authority.” The court relied on three of our cases, which the plaintiffs also
   advance on appeal: Bush v. Strain, 513 F.3d 492 (5th Cir. 2008); Newman v.
   Guedry, 703 F.3d 757 (5th Cir. 2012); and Ramirez v. Martinez, 716 F.3d 369
   (5th Cir. 2013).
          At the outset, we note that “[b]y citing no factually similar Supreme
   Court cases, [the plaintiffs] effectively concede[] that Supreme Court
   precedent offers [them] no help.” Salazar v. Molina, 37 F.4th 278, 286 (5th
   Cir. 2022). Additionally, the plaintiffs’ argument requires us to assume that
   Fifth Circuit precedent alone can clearly establish the law for qualified
   immunity purposes, something the Supreme Court has left open. See Rivas-
   Villegas v. Cortesluna, 142 S. Ct. 4, 7 (2021) (per curiam) (“assuming” the
   proposition that “controlling Circuit precedent clearly establishes law for




                                            8
Case: 21-50858         Document: 00516427300               Page: 9      Date Filed: 08/10/2022




                                          No. 21-50858


   purposes of § 1983”). 9 Those caveats aside, the three circuit cases cited by
   the plaintiffs are not factually similar enough to the situation Escajeda faced
   to have placed the lawfulness of his taser use beyond debate.
           In Bush, an officer bashed the plaintiff’s face into a car, breaking two
   of her teeth, even though her hands were cuffed behind her back. 513 F.3d at
   496. Denying qualified immunity, we held the officer “should have known
   that he could not forcefully slam [the plaintiff’s] face into a vehicle while she
   was restrained and subdued.” Id. at 502.
           In Newman, an officer was frisking the plaintiff during a traffic stop
   when he made a suggestive comment to the officer. 703 F.3d at 760. Officers
   beat the plaintiff with batons, tased him twice, and tased him again after he
   fell to the ground. Ibid. We denied qualified immunity because “the officers
   immediately resorted to taser and nightstick without attempting to use
   physical skill, negotiation, or even commands” when the plaintiff was in
   custody, “committed no crime, posed no threat to anyone’s safety, and did
   not resist the officers or fail to comply with a command.” Id. at 763–64.
           Finally, in Martinez, the plaintiff confronted officers who were at his
   business executing a warrant for his sister-in-law’s arrest. 716 F.3d at 372.
   When the plaintiff refused to put his hands behind his back and batted an
   officer’s hand away, the officer tased him and other officers forced him face-
   down on the ground and handcuffed him. Id. at 373. The plaintiff stopped
   resisting, but the officer tased him again. Id. at 372–73. We relied on Bush and
   Newman to deny qualified immunity, reasoning the plaintiff allegedly “posed


           9
             See, e.g., Betts v. Brennan, 22 F.4th 577, 584–85 n.6 (5th Cir. 2022) (assuming
   without deciding that circuit precedent can clearly establish the law); Crittindon v. LeBlanc,
   37 F.4th 177, 199 n.4 (5th Cir. 2022) (Oldham, J., dissenting) (“The Supreme Court has
   never said that we can hold . . . officers liable under § 1983 for violating the commands of
   our precedent (as opposed to theirs).”).




                                                 9
Case: 21-50858     Document: 00516427300            Page: 10   Date Filed: 08/10/2022




                                     No. 21-50858


   no threat to the officers and yet was tased twice, including once after he was
   handcuffed and subdued while lying face down on the ground, in violation of
   clearly established law.” Id. at 379.
          These cases do not clearly establish Escajeda’s conduct was unlawful.
   All three involved plaintiffs already under police control (either handcuffed
   or submitting to a frisk) who were nevertheless subjected to gratuitous
   violence (face slammed into a car, beaten with batons, tased). Those cases
   are not this one. Contrary to the plaintiffs’ arguments, Escajeda did not have
   Daniel “subdued” and under his control when he used the taser. To the
   contrary, Escajeda faced a “tense, uncertain, and rapidly evolving” situation,
   Plumhoff, 572 U.S. at 774, wholly unlike those faced by the officers in Bush,
   Newman, and Martinez.
          Escajeda used the taser precisely because Daniel was not in custody
   and Escajeda was unsure whether the strange scenario he faced posed a threat
   to his safety. Perhaps his fear that he might be walking into an “ambush” was
   unfounded; in that event, the tasing could be excessive under prong one of
   the analysis. See supra. But even so, no authority cited by the plaintiffs
   remotely addresses the situation Escajeda faced. It follows, then, that
   Escajeda could not have been on notice that his single use of the taser was
   clearly unlawful. See, e.g., Brosseau v. Haugen, 543 U.S. 194, 198 (2004)
   (explaining “the focus [of qualified immunity] is on whether the officer had
   fair notice that her conduct was unlawful”).
          Furthermore, the district court did not “frame the constitutional
   question with specificity and granularity.” Morrow, 917 F.3d at 874–75. The
   court asked about the proper use of tasers “against a subdued person.” That
   is too general. It is one thing to ask whether police may tase someone after
   they have handcuffed him and put him face-down on the ground. Cf.
   Martinez, 716 F.3d at 372. It is quite another to ask whether an officer may




                                           10
Case: 21-50858     Document: 00516427300            Page: 11   Date Filed: 08/10/2022




                                     No. 21-50858


   tase someone who may be hanging himself, who may or may not have a
   weapon, who does not respond to the officer’s commands—all when the
   officer approaches him rapidly, alone, and in the dark.
          “These multiple factual distinctions matter.” Betts, 22 F.4th at 586.
   Even viewing the facts most favorably to the plaintiffs, as we must, the
   unusual setting separates this case from routine pat-downs and arrests gone
   wrong where officers pointlessly or sadistically use force. Existing precedent
   did not put the lawfulness of Escajeda’s actions “beyond debate,” al-Kidd,
   563 U.S. at 741, and so his use of a taser under these unique circumstances
   did not violate clearly established law.

                                         ***

          Accordingly, we REVERSE the district court’s judgment and
   RENDER judgment granting Officer Escajeda qualified immunity.




                                          11